Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on September 15, 2022.
Claims 1, 3, 9-10, 12, 18-19, and 21 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on August 30, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 102
Claims 1, 10, and 19 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. US Patent Publication No. 2018/0262461 (“Chan”).
Applicant submitted, Chan discloses selecting at least two of the four alternatives for DNS query, but fails to disclose repeatedly selecting the four alternatives in specific order for DNS query. In contrast, amended claim 1 discloses the DNS query manner having a specific order. Such DNS query manner can ensure the efficiency and success rate of the domain name query to the greatest extent.
In response, the examiner respectfully disagrees that the claims require selecting alternatives in a specific order or that the claim requires performing the DNS query(s) in a specific order.  
MPEP 2111.01 states in part,
Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order.

The claims do not require performing the DNS queries in a specific order.  While the claims are written such that queries are performed in a manner from querying a M-th domain name to (M+7)th domain name, the claims do not expressly require querying in that specific order.  Furthermore, Applicant’s specification, on paragraph [0017], states in part, “The terms "first", "second", and the like used in the specification, the claims, and the accompany drawings of the present disclosure are used to distinguish different objects rather than describe a particular order... For example, a process, method, system, product, or apparatus including a series of steps or units is not limited to the listed steps or units, on the contrary, it can optionally include other steps or units that are not listed.”  
Chan discloses sending DNS requests over four alternative paths for a DNS request, “DNS server 131 via WAN interface 103”, “DNS server 132 via WAN interface 103,” “DNS server 131 via WAN interface 104,” and “DNS server 132 via WAN interface 104.”   As such, Chan discloses the capability to transmit a DNS request through any of the four alternatives and teaches the capability to transmit a DNS request, “on DNS1 through the first target communication link,” “on DNS2 through the first target communication link,” on DNS1 through the second target communication link,” and “on DNS2 through the second target communication link.” 
Furthermore, the claims do not require selecting and transmitting using only a particular link for each domain name query.  For instance, in the claims’ limitation of “query a M-th domain name on DNS1 through the first target communication link,” the claim is not limited such that the query is performed only on DNS1 through the first target communication link.  Chan discloses sending DNS requests over four alternative paths for a new DNS request. Chan, on a paragraph [0052], discloses selecting at least two of the four alternatives, which suggest that all four alternatives may be selected for a new DNS request.  Chan, on paragraph [0053], discloses selecting one or more WAN interfaces and determining which servers to use for the new requests.  Chan, on paragraph [0054], discloses selecting a path for each of selected DNS servers.  The selection of multiple WAN interfaces and multiple DNS servers further suggests four alternatives may be selected for a new DNS request.  Chan, on paragraph [0057], discloses selecting three alternatives for a new request and sending three new DNS requests via the alternatives, i.e. DNS server 131 via WAN interface 103, DNS server 131 via WAN interface 104, and DNS server 132 via WAN interface 103.
In Chan, for a 1st domain name, requests may be transmitted through the four alternatives, which also teaches “query a M-th domain name on DNS1 through the first target communication link.”  For a second domain name, requests may be transmitted through all four alternatives, which teaches, “query a (M+1)-th domain name on DNS2 through the first target communication link.”  As additional new DNS requests are received, each of the alternatives may be used to transmit the DNS request to the servers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. US Patent Publication No. 2018/0262461 (“Chan”).

Regarding claim 1, Chan teaches a method for domain name query for an electronic device connecting with a plurality of domain name system (DNS) servers, the method comprising: 
detecting whether the electronic device enables a link aggregation in response to detecting an Internet protocol (IP) address query request for a target domain name (para. [0049] two access networks 121 and 122 are connected to WAN interfaces 103 and 104 via network link 111 and 112.  para. [0050] gateway 101 receives a first DNS request from a sender. para. [0052] gateway 101 can connect to both DNS server 131 and 132 via access networks 121 and 122 by using WAN interface 103 and 104.  four alternatives to transmitting the new DNS requests.  DNS requests to DNS server 131 via WAN interface 103.  para. [0055] DNS servers available for selection may be configured by the administrator. para. [0056] pre-defined policy, selection based on configuration entered by the gateway administrator.  para. [0066] when there are n number of DNS servers and M number of access networks); 
determining a plurality of communication links used in the link aggregation in response to detecting that the link aggregation is enabled, wherein each communication is a link, between the electronic device and one DNS server, for communication and DNS query (para. [0052] selects at least two of the four alternatives to transmit the new DNS requests.  para. [0057] selects DNS server 131… via interface 103, DNS server 131… via interface 104.  three new DNS requests); 
determining a plurality of target communication links for a DNS query, the plurality of target communication links comprising a first target communication link and a second target communication link, and the plurality of DNS servers comprising DNS1 and DNS2 (para. [0052] selects at least two of the four alternatives to transmit the new DNS requests.  para. [0057] selects DNS server 131… via interface 103, DNS server 131… via interface 104, DNS server 131… via interface 103. three new DNS requests.  para. [0067] plurality of new DNS requests are then transmitted to the plurality of DNS servers); 
query a M-th domain name on DNS1 through the first target communication link, wherein M is an integer greater than or equal to 1 (para. [0049] two access networks 121 and 122 are connected to WAN interfaces 103 and 104 via network link 111 and 112 respectively.  para. [0052] gateway 101 can connect to both DNS server 131 and 132 via access networks 121 and 122 by using WAN interface 103 and 104.  four alternatives to transmitting the new DNS requests.  DNS requests to DNS server 131 via WAN interface 103.  para. [0053] selecting one or more WAN interfaces and determining which servers to use for the new requests.  para. [0054] selecting a path for each of selected DNS servers);
query a (M+1)-th domain name on DNS2 through the first target communication link (para. [0052] DNS requests to DNS server 132 via WAN interface 103);
query a (M+2)-th domain name on DNS1 through the second target communication link (para. [0052] DNS requests to DNS server 131 via WAN interface 104);
query a (M+3)-th domain name on DNS2 through the second target communication link (para. [0052] DNS requests DNS server 132 via WAN interface 104);
query a (M+4)-th domain name on DNS1 through the first target communication link (para. [0052] DNS requests to DNS server 131 via WAN interface 103);
	query a (M+5)-th domain name on DNS1 through the second target communication link (para. [0052] DNS requests to DNS server 131 via WAN interface 104);
query a (M+6)-th domain name on DNS2 through the first target communication link (para. [0052] DNS requests to DNS server 132 via WAN interface 103);
query a (M+7)-th domain name on DNS2 through the second target communication link (para. [0052] DNS requests DNS server 132 via WAN interface 104); and
obtaining an IP address corresponding to the target domain name (para. [0003] DNS resolves request for these names into Internet Protocol (IP) addresses.  para. [0068] one or more DNS responses).

Regarding claim 10, Chan teaches an electronic device, connecting with a plurality of domain name system (DNS) servers and comprising: 
at least one processor; and a memory coupled to the at least one processor and storing computer executable instructions thereon which, when executed by the at least one processor, causes the at least one processor to (claim 11.  gateway comprising… processing unit; main memory): 
detect whether the electronic device enables a link aggregation in response to detecting an Internet protocol (IP) address query request for a target domain name (para. [0049] two access networks 121 and 122 are connected to WAN interfaces 103 and 104 via network link 111 and 112.  para. [0050] gateway 101 receives a first DNS request from a sender. para. [0052] gateway 101 can connect to both DNS server 131 and 132 via access networks 121 and 122 by using WAN interface 103 and 104.  four alternatives to transmitting the new DNS requests.  DNS requests to DNS server 131 via WAN interface 103.  para. [0055] DNS servers available for selection may be configured by the administrator. para. [0056] pre-defined policy, selection based on configuration entered by the gateway administrator.  para. [0066] when there n number of DNS servers and M number of access networks); 
determine a plurality of communication links used in the link aggregation in response to detecting that the link aggregation is enabled, wherein each communication is a link, between the electronic device and one DNS server, for communication and DNS query (para. [0052] selects at least two of the four alternatives to transmit the new DNS requests.  para. [0057] selects DNS server 131… via interface 103, DNS server 131… via interface 104.  three new DNS requests); 
determining a plurality of target communication links for a DNS query, the plurality of target communication links comprising a first target communication link and a second target communication link, and the plurality of DNS servers comprising DNS1 and DNS2 (para. [0052] selects at least two of the four alternatives to transmit the new DNS requests.  para. [0057] selects DNS server 131… via interface 103, DNS server 131… via interface 104, DNS server 131… via interface 103. three new DNS requests.  para. [0067] plurality of new DNS requests are then transmitted to the plurality of DNS servers); 
query a M-th domain name on DNS1 through the first target communication link, wherein M is an integer greater than or equal to 1 (para. [0049] two access networks 121 and 122 are connected to WAN interfaces 103 and 104 via network link 111 and 112 respectively.  para. [0052] gateway 101 can connect to both DNS server 131 and 132 via access networks 121 and 122 by using WAN interface 103 and 104.  four alternatives to transmitting the new DNS requests.  DNS requests to DNS server 131 via WAN interface 103);
query a (M+1)-th domain name on DNS2 through the first target communication link (para. [0052] DNS requests to DNS server 132 via WAN interface 103);
query a (M+2)-th domain name on DNS1 through the second target communication link (para. [0052] DNS requests to DNS server 131 via WAN interface 104);
query a (M+3)-th domain name on DNS2 through the second target communication link (para. [0052] DNS requests DNS server 132 via WAN interface 104);
query a (M+4)-th domain name on DNS1 through the first target communication link (para. [0052] DNS requests to DNS server 131 via WAN interface 103);
	query a (M+5)-th domain name on DNS1 through the second target communication link (para. [0052] DNS requests to DNS server 131 via WAN interface 104);
query a (M+6)-th domain name on DNS2 through the first target communication link (para. [0052] DNS requests to DNS server 132 via WAN interface 103);
query a (M+7)-th domain name on DNS2 through the second target communication link (para. [0052] DNS requests DNS server 132 via WAN interface 104); and
obtaining an IP address corresponding to the target domain name (para. [0003] DNS resolves request for these names into Internet Protocol (IP) addresses.  para. [0068] one or more DNS responses).

Regarding claim 19, Chan teaches a non-transitory computer readable storage medium storing a computer program which, when executed by a processor of an electronic device connecting with a plurality of domain name system (DNS) servers, causes the processor to: 
detect whether the electronic device enables a link aggregation in response to detecting an Internet protocol (IP) address query request for a target domain name (para. [0049] two access networks 121 and 122 are connected to WAN interfaces 103 and 104 via network link 111 and 112.  para. [0050] gateway 101 receives a first DNS request from a sender. para. [0052] gateway 101 can connect to both DNS server 131 and 132 via access networks 121 and 122 by using WAN interface 103 and 104.  four alternatives to transmitting the new DNS requests.  DNS requests to DNS server 131 via WAN interface 103.  para. [0055] DNS servers available for selection may be configured by the administrator. para. [0056] pre-defined policy, selection based on configuration entered by the gateway administrator.  para. [0066] when there n number of DNS servers and M number of access networks); 
determine a plurality of communication links used in the link aggregation in response to detecting that the link aggregation is enabled, wherein each communication is a link, between the electronic device and one DNS server, for communication and DNS query (para. [0052] selects at least two of the four alternatives to transmit the new DNS requests.  para. [0057] selects DNS server 131… via interface 103, DNS server 131… via interface 104.  three new DNS requests); 
determine a plurality of target communication links for a DNS query, the plurality of target communication links comprising a first target communication link and a second target communication link, and the plurality of DNS servers comprising DNS1 and DNS2 (para. [0052] selects at least two of the four alternatives to transmit the new DNS requests.  para. [0057] selects DNS server 131… via interface 103, DNS server 131… via interface 104, DNS server 131… via interface 103. three new DNS requests.  para. [0067] plurality of new DNS requests are then transmitted to the plurality of DNS servers); 
query a M-th domain name on DNS1 through the first target communication link, wherein M is an integer greater than or equal to 1 (para. [0049] two access networks 121 and 122 are connected to WAN interfaces 103 and 104 via network link 111 and 112 respectively.  para. [0052] gateway 101 can connect to both DNS server 131 and 132 via access networks 121 and 122 by using WAN interface 103 and 104.  four alternatives to transmitting the new DNS requests.  DNS requests to DNS server 131 via WAN interface 103);
query a (M+1)-th domain name on DNS2 through the first target communication link (para. [0052] DNS requests to DNS server 132 via WAN interface 103);
query a (M+2)-th domain name on DNS1 through the second target communication link (para. [0052] DNS requests to DNS server 131 via WAN interface 104);
query a (M+3)-th domain name on DNS2 through the second target communication link (para. [0052] DNS requests DNS server 132 via WAN interface 104);
query a (M+4)-th domain name on DNS1 through the first target communication link (para. [0052] DNS requests to DNS server 131 via WAN interface 103);
	query a (M+5)-th domain name on DNS1 through the second target communication link (para. [0052] DNS requests to DNS server 131 via WAN interface 104);
query a (M+6)-th domain name on DNS2 through the first target communication link (para. [0052] DNS requests to DNS server 132 via WAN interface 103);
query a (M+7)-th domain name on DNS2 through the second target communication link (para. [0052] DNS requests DNS server 132 via WAN interface 104); and
obtaining an IP address corresponding to the target domain name (para. [0003] DNS resolves request for these names into Internet Protocol (IP) addresses.  para. [0068] one or more DNS responses).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Kuehnel et al. US Patent Publication No. 2014/0201383 (“Kuehnel”).

Regarding claim 3, Chan does not expressly teach the method of claim 1, wherein determining the plurality of target communication links comprises: selecting the plurality of target communication links from the plurality of communication links according to a quality parameter of each of the plurality of communication links.
Kuehnel teaches a device comprising a processor configured to determine a plurality of target communication links comprises: selecting the plurality of target communication links from the plurality of communication links according to a quality parameter of each of the plurality of communication links (abstract.  link qualities of each connection may determined.  predefined number of links with best connections… may be selected for transmission.  para. [0030] client device may determine link quality based on one or more predefined attributes such as received signal strength indicator (RSSI), packet error rate.  select a number of them for transmitting).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan with Kuehnel’s disclosure of selecting communication links according to a quality parameter of each of the plurality of communication links.  One of ordinary skill in the art would have been motivated to do so because Chan is concerned with increasing the speed of DNS resolutions, and it would have been beneficial to select the links with the best connections (para. [0012]). 

Regarding claim 12, Chan does not expressly teach the electronic device of claim 10, wherein the at least one processor configured to determine the plurality of target communication links for the DNS query is configured to: select the plurality of target communication links from the plurality of communication links according to a quality parameter of each of the plurality of communication links; or query a mapping relationship based on a link set containing the plurality of communication links as a query identifier, wherein the mapping relationship comprises a correspondence between link sets and target communication links, and obtaining the plurality of target communication links corresponding to the link set.
Kuehnel teaches a device comprising a processor configured to determine a plurality of target communication links comprises: selecting the plurality of target communication links from the plurality of communication links according to a quality parameter of each of the plurality of communication links (abstract.  link qualities of each connection may determined.  predefined number of links with best connections… may be selected for transmission.  para. [0030] client device may determine link quality based on one or more predefined attributes such as received signal strength indicator (RSSI), packet error rate.  select a number of them for transmitting).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan with Kuehnel’s disclosure of selecting communication links according to a quality parameter of each of the plurality of communication links.  One of ordinary skill in the art would have been motivated to do so because Chan is concerned with increasing the speed of DNS resolutions, and it would have been beneficial to select the links with the best connections (para. [0012]). 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Kuehnel and Shin et al. US Patent Publication No. 2014/0126388 (“Shin”).

Regarding claim 9, Chan in view of Kuehnel teach the method of claim 3, wherein the quality parameter of each communication link comprises signal strength, and an information error rate of the communication link (Kuehnel: para. [0030] attributes such as received signal strength indicator (RSSI), packet error rate). Chan and Kuehnel do not expressly teach the quality parameter comprising link connection status.
Shin teaches quality parameter of each communication link comprising link connection status, signal strength, and an information error rate of the communication link (para. [0048] wireless connection status information may include information on an uplink status and/or a down link status.  strength indicator (RSSI) and a frame check sequence (FCS) error rate of a downlink).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan and Kuehnel with Shin’s disclosure such that the quality parameter further includes link connection status.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to use additional indicators of quality to select a link, and Shin would have allowed use of the status information to select the link with the highest quality level. 

Regarding claim 18, the claim is a device claim corresponding to claim 9 and comprising similar subject matter.  Therefore, claim 18 is rejected under a similar rationale as claim 9.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Poutievski et al. US Patent No. 8,755,389 (“Poutievski”).

Regarding claim 21, Chan does not teach the method of claim 1, wherein determining the plurality of target communication links comprises: querying a mapping relationship based on a link set containing the plurality of communication links as a query identifier, wherein the mapping relationship comprises a correspondence between link sets and target communication links, and obtaining the plurality of target communication links corresponding to the link set.
Poutievski teaches determining a plurality of target communication links comprises: querying a mapping relationship based on a link set containing a plurality of communication links as a query identifier, wherein the mapping relationship comprises a correspondence between link sets and target communication links, and obtaining the plurality of target communication links corresponding to the link set (col. 2, lines 34-39.  key to the flow path group table is a flow path group identifier.  fig. 1B.  Flow Path Group. col. 5, lines 61-65.  flow path group 150 includes an identifier 152 as key. col. 10, lines 26-29, 49-67.  Key for the routing path table… is a routing path group identifier, and the value is a set of paths.  maintains a set of routing path groups and a set of routes).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan by implementing Poutievski’s disclosure of determining the plurality of links.  One of ordinary skill in the art would have been motivated to do so because there can be a plurality of paths to a destination in a network and as disclosed by Poutievski, a topology of network may be changed by updated routes.  Poutievski would have enabled efficient management and selection of paths by use of path group identifier.  In addition, Poutevski’s disclosure of a path group identifier would have allow specifying of particular actions for a request.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445